Citation Nr: 1640581	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) before April 30, 2012.

2.  Entitlement to a rating in excess of 10 percent for a back disability before November 26, 2013, and to a rating in excess of 60 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for a neck disability before November 26, 2013, and to a rating in excess of 60 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability before November 26, 2013, and to a rating in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity before November 26, 2013, and to a rating in excess of 20 percent thereafter.

7.  Entitlement to a compensable rating for scarring associated with a surgical breast reduction.

8.  Entitlement to a rating in excess of 10 percent for a gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to November 1982, from September 1983 to November 1987, and from June 1988 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VA RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's June 2016 hearing before the undersigned, the Veteran stated that she had applied for Vocational Rehabilitation benefits.  A March 2012 letter from a counselor with that program confirmed that the Veteran had participated since February 2009.  The Board notes that no further records from the program have been associated with the record.  The Veteran's Vocational Rehabilitation records may be relevant to the issues now on appeal, and the AOJ should take appropriate efforts to obtain them.

Similarly, the Veteran stated during her hearing that she received disability benefits from the Social Security Administration (SSA).  A June 2014 letter from the SSA confirms the Veteran's receipt of such benefits, but no further records from the SSA have been associated with the record.  The AOJ should take appropriate efforts to obtain such records.  

The Veteran also requested that records be obtained from the Women's Clinic at the Brockton VA Medical Center, to include Milford Hospital.  This too should be done.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's Vocational Rehabilitation records.   

2.  Obtain from the Social Security Administration (SSA) all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  

3.  Obtain records from the Women's Clinic at the Brockton VA Medical Center, to include Milford Hospital.

4.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case as to such issue and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




